}

} Case 1:17-cr-00232-ELH Document 479-1 Filed 05/30/20 Page 1 of 3

 

"n014e . INMATE REQUEST TO STAFF cpraw
JUNE 10
U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISON

      

 

 

TO: (Name and Title of Staff Member) “| DATE:

Us Nwe/t¢ a | $¢-2

PROMS C /AUuDCS Léssler REGISTER NO.: 42 542- O37
‘WORK ASSIGNMENT : Lar L Pas ¢ Opeady 8 Cube# #G

SUBJECT: (Briefly state your question or concern and the solution you are requesting.
Continue on back, if necessary. Your failure to be specific may result in no action being
taken. If necessary, you will be interviewed in order to successfully respond to your
request.

 

 

 

 

 

 

hes pw putting in thes dopet 046 use rheliaye

B that Lia </isible for the Cares ACE Can yeu Yeese look
into Hct we? for l/ LF not acl (ce leese He be a
fusloughheme wat ( all this pandem re over //

(Do not write below this line)

 
 

    

    

ac Rec Are dbase ed od TN ad bec a ENE SELON ae eae Tee Pee ete eel ee Ee

DISPOSITION:

ETE ees eat ao ee Per nee EOL eee ee et ee)

 

 

Signature Staff Member ‘ Date

ODimant Ht|tf2020

Record Copy — File; Copy - Inmate

 

PDF ; Prescribed by P5511

This form replaces BP-148.070 dated Oct 86
and BP-S148.070 APR 94

PBEE IN SECTION 6 UNLESS APPROPRIATE FOR Prssoibebby POLDER SECTTON 6

 

 

 
Case 1:17-cr-00232-ELH Document 479-1 Filed 05/30/20 Page 2 of 3

Currently, Section 12003(b)(2) of the Coronavirus Aid, Relief, and

Economic Security Act (“CARES Act”) grants discretion to the Bureau

of Prisons (BOP) to place inmates on home confinement under 18 U.S.C.

§ 3624(c) (2). The BOP’s discretion is guided by criteria listed in
__memoranda from the Attorney General.

After a comprehensive review of your circumstances, in accordance
with the Attorney General’s criteria, you are not eligible for home

confinement placement. The Health Services department has indicated you do not
have vulnerability in accordance with the CDC guidelines

>>> ~AI"LASSITER, ~AICLAUDIS" <42543037@inmatemessage.com> 4/25/2020 8:24 PM >>>
To: DK WHITE

Inmate Work Assignment: gate pass

***ATTENTION***

Please cut and paste the message indicator below into the subject line; only this indicator can be in the subject
line.

bbf1803a-fd18-45d6-bbda-cfb7d8c7 1b2a

Your response must come from the departmental mail box. Responses from personal mailboxes WILL NOT be
delivered to the inmate.

*“*Inmate Message Below***

Mr White

There has been another memo put out abt the caresAct an it has changes for a 3rd time now an | meet all the
criteria's for this one this time it says minimum is first priority an Low was to be evaluated next so when will that
be ?? An by me completing ur Gate Pass program already an were suppose to be at the camp months ago but
couldn't cause of the Coronavirus .. If | were there my chances of going home on Home confinement would be
really high having out custody like | do now! Can u please review my situation cause me having High blood
pressure an being on chronic care could enhance my chances of death if ! were to catch the Virus !

 

= —File///C:/Users/BOP431 02/AppData/L-ocal/Temp/XPgrpwise/SEAOI0EIALXDOMTALXP= 5/1/2020 —
___Case 1:17-cr-00232-ELH Document 479-1 Filed 05/30/20 Page 3 of 3

 

LASSITER, Claudis

Reg. No. 42543-037
Unit: Brady B, Cube 46
Page 1

 

Inmate Request to Staff Response

This is in response to your Inmate Request to Staff in which you would
like to be considered for Compassionate Release due to your health
concerns as they relate to COVID-19.

The Bureau of Prisons has identified eight criteria for which you
must meet to be considered for home confinement due to Covid-19, if
you have underlying medical conditions identified by the CDC. This
criteria has been developed based off of the AG Memo and the Cares
Act, you must meet all of the below listed criteria;

1) Primary Offense is not violent;

2) Primary Offense is not sex offense;

3) Primary Offense is not terrorism;

4) No detainer;

5) Mental Health Care Level is less than IV
6) PATTERN risk score is MIN

7) BRAVO score is LOW or MIN

8) No Incident Reports in the past 12 months

Your current PATTERN risk scores is Low; therefore, you do not meet
the criteria.

If you have further questions or concerns, please contact a member
of your Unit Team.

 

CO Dewaat }4/ 2920
A. Dewalt Date
Unit Manager

 
